ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Wright Brothers Construction & Supplies       )      ASBCA No. 60310
                                              )
Under Contract No. W919QA-11-C-0033           )

APPEARANCE FOR THE APPELLANT:                        Mr. Haji Mohammad Jan
                                                      Managing Director

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Christopher C. Cross, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The government has moved to dismiss this appeal for lack of jurisdiction, alleging
that appellant had not submitted a claim to the contracting officer. Appellant has
indicated that it does not oppose the government's motion.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 3 February 2016



                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60310, Appeal of Wright Brothers
Construction & Supplies, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals
                ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Wright Brothers Construction & Supplies      )       ASBCA No. 60310
                                             )
Under Contract No. W919QA-1 l-C-0033         )

APPEARANCE FOR THE APPELLANT:                        Mr. Haji Mohammad Jan
                                                      Managing Director

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Christopher C. Cross, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The government has moved to dismiss this appeal for lack of jurisdiction, alleging
that appellant had not submitted a claim to the contracting officer. Appellant has
indicated that it does not oppose the government's motion.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 3 February 2016


                                                 MARK N. =§TEMPLER ;1
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60310, Appeal of Wright Brothers
Construction & Supplies, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals